       Case: 1:18-cv-08321 Document #: 8 Filed: 01/16/19 Page 1 of 2 PageID #:26



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HOLT HEALTHCARE MANAGEMENT                          )
SERVICES, INC.,                                     )
on behalf of plaintiff and                          )
the class members defined herein,                   )
                                                    )
               Plaintiff,                           )       18-CV-8321
                                                    )
               v.                                   )
                                                    )       Judge Ellis
MEDCOM PHYSICIAN SERVICES. LLC                      )
and JOHN DOES 1-10,                                 )
                                                    )
               Defendants.                          )

                HOLT HEALTHCARE MANAGEMENT SERVICES, INC.’S
                      CORPORATE DISCLOSURE STATEMENT

       Plaintiff, Holt Healthcare Management Services, Inc., in compliance with Fed. R. Civ. P.

7.1 and Local Rule 3.2 certifies the following:

       1.      Holt Healthcare Management Services, Inc. is a privately held corporation.

       2.      Holt Healthcare Management Services, Inc. does not have any publicly held
               affiliates nor does any public corporation hold more than 10% of its stock.

Dated: January 16, 2019

                                             Respectfully submitted,

                                             /s/ Dulijaza Clark
                                             Dulijaza (Julie) Clark

Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
120 S. LaSalle Street, 18th Floor
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
       Case: 1:18-cv-08321 Document #: 8 Filed: 01/16/19 Page 2 of 2 PageID #:27




                                 CERTIFICATE OF SERVICE

        I, Dulijaza Clark, certify that on January 16, 2019, or as soon thereafter as service may be
effectuated, I caused a true and accurate copy of the foregoing document to be served, via hand
delivery by process server, on the following party:

               MEDCOM Physician Services, LLC

                                                      /s/ Dulijaza Clark
                                                      Dulijaza (Julie) Clark



Daniel A. Edelman
Cathleen M. Combs
Dulijaza Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
120 S. LaSalle Street, 18th floor
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                  2
